Filed:   June 26, 2014

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2366
                       (1:13-cv-00387-JCC-JFA)


LUZ DENISE NEGRON-BENNETT; SALIM BENNETT,

                Plaintiffs - Appellants,

          and

SALIM A. BENNETT,

          v.

JASON LEE MCCANDLESS, in his individual and official
capacities; ARLINGTON COUNTY GOVERNMENT; JAQUE L. TUCK, in
her individual and official capacities; RENEE ANDREA
PERRIER, in her individual and official capacities; SHERRI
BROTHERS, in her individual and official capacities; SARAH
GORTENBURG, in her individual and official capacities;
MARJORIE BROWN, in her individual and official capacities;
LAKEISHA FLORES, in her individual and official capacities;
VALERIE CUFFEE, in her individual and official capacities;
TABATHA KELLY, in her individual and official capacities;
HEATHER CARTER-STOWE, in her individual and official
capacities; SUSANNE EISNER, in her individual and official
capacities; JONNISE CONANAN, in her individual and official
capacities; ARA TRAMBLIAN, in his individual and official
capacities; STEPHEN MACISAAC, in his individual and official
capacities; MOLLY HUTZELL NEWTON, in her individual and
official capacities; FRANK FRIO, in his individual and
official capacities; THEOPHANI STAMOS, in his individual and
official capacities; RICHARD TRODDEN, in his individual and
official capacities; ELISEO PILCO, in his individual and
official capacities; JOSEPH HAGGERTY, in his individual and
official capacities; MICHELE SAUPP, in her individual and
official capacities; JOHN BAMFORD, in his individual and
official capacities; BRYNN BENNETT, in his individual and
official capacities; BRYAN ADAMS, in his individual and
official capacities; DANIEL SMALDORE, in his individual and
official capacities; KIMBERLY SWEENEY, in her individual and
official capacities; JEREMY STRITZINGER, in his     individual
and official capacities; M. DOUGLAS SCOTT, in his   individual
and official capacities; JOANNE HAMILTON, in her    individual
and official capacities; CHARLES ATAKORA; ALISSA     GREEN, in
her individual and official capacities,

               Defendants - Appellees,

         and

ARLINGTON COUNTY OFFICE OF THE COUNTY ATTORNEY; ARLINGTON
COUNTY COMMONWEALTH’S ATTORNEY’S OFFICE; ARLINGTON COUNTY
POLICE DEPARTMENT; ARLINGTON COUNTY DEPARTMENT OF HUMAN
SERVICES; TAMMEE ALSUP GAYMON, in her individual and
official capacities; ALYSSA GREEN, in her individual and
official capacities; LAURA RAGGINS, in her individual and
official capacities; DR. STEPHANIE TEBOR, in her individual
and official capacities; JOHN DOE, other unknown employees
and supervisors of said employees and above named employees
with the Arlington County Children DHS, in his individual
and official capacities; JANE DOE, other unknown employees
and supervisors of said employees and above named employees
with the Arlington County Children DHS, in her individual
and official capacities; JOHN DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Attorney’s Office, in his individual
and official capacities; JANE DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Attorney’s Office, in her individual
and official capacities; JOHN DOE, Assistant Commonwealth
Attorney, in his/her individual and official capacities;
JOHN DOE, unknown employees and supervisors of said
employees and above named employees with the Arlington
County Commonwealth’s Attorney Office, in his individual and
official capacities; JANE DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Commonwealth’s Attorney Office, in her
individual and official capacities; CHARLES ATAKORD, in his
individual and official capacities; WILSON MEYER, in his
individual and official capacities; ROBERT ICOLARI, in his
individual and official capacities; JOHN DOE, Supervisors
and Supervisors of above named Officers are other unknown
Officers with the Arlington County Police Department, in
his/her individual and official capacities; JOHN DOE, other
unknown employees and supervisors of said employees and
above named employees with the Arlington County, in his/her
individual and official capacities; JANE DOE, other unknown

                                2
employees and supervisors of said employees and above named
employees with the Arlington County, in his/her individual
and official capacities,

               Defendants.



                             O R D E R


           The Court amends its opinion filed May 28, 2014, as

follows:

           On page 4, second line of text – the word “without” is

corrected to read “with.”



                                     For the Court – By Direction


                                         /s/ Patricia S. Connor
                                                   Clerk




                                 3
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2366


LUZ DENISE NEGRON-BENNETT; SALIM BENNETT,

                Plaintiffs - Appellants,

          and

SALIM A. BENNETT,

          v.

JASON LEE MCCANDLESS, in his individual and official
capacities; ARLINGTON COUNTY GOVERNMENT; JAQUE L. TUCK, in
her individual and official capacities; RENEE ANDREA
PERRIER, in her individual and official capacities; SHERRI
BROTHERS, in her individual and official capacities; SARAH
GORTENBURG, in her individual and official capacities;
MARJORIE BROWN, in her individual and official capacities;
LAKEISHA FLORES, in her individual and official capacities;
VALERIE CUFFEE, in her individual and official capacities;
TABATHA KELLY, in her individual and official capacities;
HEATHER CARTER-STOWE, in her individual and official
capacities; SUSANNE EISNER, in her individual and official
capacities; JONNISE CONANAN, in her individual and official
capacities; ARA TRAMBLIAN, in his individual and official
capacities; STEPHEN MACISAAC, in his individual and official
capacities; MOLLY HUTZELL NEWTON, in her individual and
official capacities; FRANK FRIO, in his individual and
official capacities; THEOPHANI STAMOS, in his individual and
official capacities; RICHARD TRODDEN, in his individual and
official capacities; ELISEO PILCO, in his individual and
official capacities; JOSEPH HAGGERTY, in his individual and
official capacities; MICHELE SAUPP, in her individual and
official capacities; JOHN BAMFORD, in his individual and
official capacities; BRYNN BENNETT, in his individual and
official capacities; BRYAN ADAMS, in his individual and
official capacities; DANIEL SMALDORE, in his individual and
official capacities; KIMBERLY SWEENEY, in her individual and
official capacities; JEREMY STRITZINGER, in his individual
and   official capacities; M. DOUGLAS SCOTT, in his individual
and   official capacities; JOANNE HAMILTON, in her individual
and   official capacities; CHARLES ATAKORA; ALISSA GREEN, in
her   individual and official capacities,

                 Defendants - Appellees,

           and

ARLINGTON COUNTY OFFICE OF THE COUNTY ATTORNEY; ARLINGTON
COUNTY COMMONWEALTH’S ATTORNEY’S OFFICE; ARLINGTON COUNTY
POLICE DEPARTMENT; ARLINGTON COUNTY DEPARTMENT OF HUMAN
SERVICES; TAMMEE ALSUP GAYMON, in her individual and
official capacities; ALYSSA GREEN, in her individual and
official capacities; LAURA RAGGINS, in her individual and
official capacities; DR. STEPHANIE TEBOR, in her individual
and official capacities; JOHN DOE, other unknown employees
and supervisors of said employees and above named employees
with the Arlington County Children DHS, in his individual
and official capacities; JANE DOE, other unknown employees
and supervisors of said employees and above named employees
with the Arlington County Children DHS, in her individual
and official capacities; JOHN DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Attorney’s Office, in his individual
and official capacities; JANE DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Attorney’s Office, in her individual
and official capacities; JOHN DOE, Assistant Commonwealth
Attorney, in his/her individual and official capacities;
JOHN DOE, unknown employees and supervisors of said
employees and above named employees with the Arlington
County Commonwealth’s Attorney Office, in his individual and
official capacities; JANE DOE, unknown employees and
supervisors of said employees and above named employees with
the Arlington County Commonwealth’s Attorney Office, in her
individual and official capacities; CHARLES ATAKORD, in his
individual and official capacities; WILSON MEYER, in his
individual and official capacities; ROBERT ICOLARI, in his
individual and official capacities; JOHN DOE, Supervisors
and Supervisors of above named Officers are other unknown
Officers with the Arlington County Police Department, in
his/her individual and official capacities; JOHN DOE, other
unknown employees and supervisors of said employees and
above named employees with the Arlington County, in his/her
individual and official capacities; JANE DOE, other unknown
employees and supervisors of said employees and above named

                                  2
employees with the Arlington County, in his/her individual
and official capacities,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00387-JCC-JFA)


Submitted:   May 22, 2014                        Decided:    May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luz Denise Negron-Bennett; Salim A. Bennett, Appellants Pro Se.
Susan  Dudley   Stout,   COUNTY  ATTORNEY’S   OFFICE,  Arlington,
Virginia; John J. Brandt, Eric Patrick Burns, WILSON ELSER
MOSKOWITZ EDELMAN & DICKER LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                     3
PER CURIAM:

               Luz Denise Negron-Bennett and her husband, Salim A.

Bennett,       appeal    the    district   court’s    order     dismissing      with

prejudice their 42 U.S.C. § 1983 (2006) action for noncompliance

with the court’s earlier order instructing them to particularize

their complaint.          Here, the plaintiffs failed to particularize

their    inscrutable      complaint,       as   thoroughly     directed    by     the

district court, which also warned them that failure to comply

with its order could result in dismissal under Fed. R. Civ. P.

41(b).     We review a district court’s dismissal under Rule 41(b)

for abuse of discretion.           Ballard v. Carlson, 882 F.2d 93, 95–96

(4th    Cir.    1989).     We    have   reviewed     the    record   and   find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Negron-Bennett v. McCandless, No. 1:13-

cv-00387-JCC-JFA (E.D. Va. Oct. 8, 2013).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                           AFFIRMED




                                           4